Citation Nr: 1233761	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-33 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for adjustment disorder with mixed anxiety and depressed mood.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to August 1999 and from January 2003 to March 2004.  He also had Reserve service.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent part, granted entitlement to service connection for adjustment disorder with mixed anxiety and depressed mood, with a 10 percent disability rating assigned, effective March 30, 2004.

Although the Veteran requested a hearing before the Board in an October 2006 VA Form 9, he failed to report for a hearing scheduled for August 2008 without a showing of good cause.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.702 (2011).

The claim was previously remanded by the Board in September 2010 and October 2011 for additional development.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

For the entire period on appeal, the Veteran's adjustment disorder with mixed anxiety and depressed mood has been manifested by occupational and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for adjustment disorder with mixed anxiety and depressed mood have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regard to TDIU, further assistance is unnecessary to aid the Veteran in substantiating that aspect of his claim.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private medical records.  

The Veteran was provided VA examinations in November 2004, March 2005, and September 2010 to evaluate the severity of his psychiatric disability.  These examinations provided the information needed to evaluate the disability and there is no indication that it has worsened since the September 2010 examination.  As such, the Board finds that there is no basis to obtain a more current examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007). 
 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.  

The issue on appeal was previously before the Board in September 2010 and November 2011, when it was remanded for additional development.  In accordance with the remand instructions, the Veteran was provided with proper notice, was provided a proper VA examination, private treatment records were identified and obtained, and a supplemental statement of the case was issued in July 2012.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2011).

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.
In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

A GAF score of 70-80 indicates that "if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument)" and cause "no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work)."

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The evidence of record establishes that the Veteran's adjustment disorder with mixed anxiety and depressed mood has been manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  As such, a 10 percent disability rating is warranted for the entire period on appeal.  

During a November 2004 VA examination, the Veteran reported that he had completed a degree in advertising and journalism and was selling insurance in his own agency.  He described being more stressed since his discharge from service and stated that he experienced "bad moods" about twice a week.  He had just married his wife.  He admitted to being less sociable and more emotionally detached than he had been and that he felt tired all day.  He stated that he was not sleeping well at night, had nightmares about twice per week, and was hypervigilant on occasion.  

The examiner stated that his speech was organized and coherent.  He was not clinically depressed, manic, hypomanic, or psychotic, although the examiner did think he met the criteria for posttraumatic stress disorder (PTSD).  His memory and judgment were intact and he seemed fully capable of handling all of his own activities of daily living.  The Veteran saw his symptoms as gradually improving over time since discharge.  A GAF score of 70 was assigned.  

During a general VA examination, also in November 2004, the Veteran admitted to some daytime anxiety, with irritability and occasional moodiness.  He stated that he became stressed easily and tended to overreact as a result.  He also stated that he had nightmares on occasion.  He reported that his wife had not complained of any significant differences since his discharge.  While she noted his irritability at times, she dismissed it as an adjustment reaction.  

In a March 2005 VA examination, the Veteran reported that he continued to sell insurance for his own insurance agency.  He stated that he felt very close to his parents and that he had a supportive and positive relationship with his wife.  He had close friends, although he did appear to have a mild discomfort in social activities.  He was not receiving any psychiatric treatment and he was able to perform all activities of daily living.  His mind wandered occasionally in social conversations as well as while performing work duties.  He again endorsed symptoms of irritability and a short temper.  

Objectively, thought processes were intact, goal-oriented, and well organized.  Thought content revealed no evidence of a perceptual disorder.  Although the Veteran noted increased difficulties with his memory and concentration, his memory functions were grossly intact with respect to recall of events regarding his military experiences.  He described his mood as depressed or irritable.  

The examiner assigned a GAF score of 70 and diagnosed adjustment disorder with mixed anxiety and depressed mood, chronic.  The examiner stated that his psychiatric symptoms had not interfered with his ability to retain employment.  

The Veteran received a third VA examination in September 2010, where he reported that he has worked in insurance sales since discharge.  He tried operating his own insurance company for a while but was having difficulties obtaining enough clients.  Thereafter, he worked for three separate companies.  He believed that he was good at what he did but thought he could be great without his psychiatric symptoms.  He also reported decreased motivation to go to work on some days.  The Veteran specifically denied time lost from work or impairment in work functioning due to psychiatric symptoms.  He also did not report any significant impairment in social functioning.  He and his wife had two children, with whom he had a great relationship.  He kept in touch with his parents and grandmother, and saw his friends approximately once per week.  Although he said that he had been less social since discharge, he played basketball once a week with friends, played intramural softball, volunteered occasionally, and played golf with friends.  The examiner stated that the decreased socialization could also have been due to increased family responsibilities now that he had children.  

The Veteran reported that he had not received any psychiatric treatment since the last VA examination, although in January of that year, he was prescribed medication for intermittent anxiety by his primary care physician.  He stated that he only took it as needed, which may have been anywhere from one to three times per month.  The Veteran endorsed irritability, intermittent anxiety, and a restless feeling after sleep.  He reported trouble sleeping in so far as he said he may stay in bed eight hours but only slept six to seven hours per night.  He stated that 70 percent of his days were good and that in only 30 percent of his days did he experience some of the reported symptoms.  

The examiner stated that overall the Veteran was not reporting difficulties in functioning or reduced ability to function.  He worked full-time, cared for his two children, cared for himself and his finances independently, and was regularly social.  His thought process was clear, coherent, and goal directed, without evidence of a thought disorder or psychosis.  There were no impairments of thought process or communication, his mood was euthymic, affect was normal and responsive, his judgment and insight were good, and his memory was grossly intact.  

The examiner explained that the 30 percent of time where the Veteran experienced some symptoms were not interfering significantly with his functioning.  He was still able to take care of himself and his family, he socialized weekly, and was employed full-time.  He was employable, able to handle the typical stress, structure, and social interaction inherent in his work setting, and he was competent to manage his own funds.  Therefore, the examiner concluded, although the Veteran was reporting some mild, transient symptoms, they were not severe enough to be considered a mental disorder.  The examiner diagnosed depression, related to military service, resolved, and assigned a GAF score of 80.  

Private treatment records reported by the Veteran reveal that he requested anxiety medication because he got stressed out at work at times.  A "small prescription" was given.  

The evidence clearly demonstrates that the Veteran has maintained full employment since discharge and has reported little to no impact on his ability to function efficiently at work.  He has not reported the inability to perform occupational tasks and has reported symptoms at work largely only during periods of significant stress.  To the extent that he had difficulties at work such as trouble with irritability, concentration, and memory, they were described to be mild and intermittent.  

The Board finds that his symptoms have been mild and transient at their most serious, based on the Veteran's own reports of occasional or intermittent symptoms and the assessment of three VA examiners.  The Veteran reported during the November 2004 VA examination that he felt his symptoms were improving over time.  He reported during the September 2010 examination that he experienced only some of the reported symptoms, only 30 percent of the time, and that the rest of the time he was without symptoms.  The September 2010 VA examiner stated that his symptoms had improved to the point that they no longer demonstrated a mental disorder.  The Veteran has not required regular psychiatric treatment and, to the extent that he used anxiety medication, he stated that he only used it occasionally as needed, about one to three times per month.  Throughout the period on appeal, he was found to be able to take care of himself and his family, he socialized weekly, and was shown to be able to handle the typical stress, structure, and social interaction inherent in his work setting.  

Moreover, the Veteran has consistently been assigned GAF scores of 70 and 80.  A GAF score of 70 indicates mild symptoms or that he has some difficulty in social and occupational functioning, but is generally functioning pretty well and has some meaningful interpersonal relationships.  A GAF score of 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors and cause no more than slight impairment in social and occupational functioning.  The GAF scores assigned are supported by the evidence of record and support the finding that a 10 percent disability rating, and no more, is warranted in this case.  

Based on the forgoing, the Board finds that the Veteran's service-connected adjustment disorder with mixed anxiety and depressed mood has most closely approximated the criteria for a 10 percent rating; throughout the appeal period.  
38 C.F.R. § 4.130, Diagnostic Code 9411; Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  Therefore, entitlement to an increased schedular rating in excess of 10 percent is denied.  



Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's disability is manifested by mild and transient symptoms which have resulted in slight social and occupational impairment; such disability and manifestations is contemplated by the rating schedule.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

Total Rating

The Court has held that a total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The Veteran has not reported that he is unemployed or that service connected disabilities cause him to be unemployable.  In fact, he has consistently reported full-time employment throughout the appeal.  Accordingly, further consideration of entitlement to TDIU is not required.


ORDER

Entitlement to an increased rating in excess of 10 percent for adjustment disorder with mixed anxiety and depressed mood is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


